DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the response" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 4 – 7 and 17 – 24 are allowable.  
Claim 3 would be allowable if rewritten to overcome the 112(b) rejection above. 
Claims 10, 11, 13, 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. US 2015/0097307 (hereinafter Batchelder) in view of Minardi et al. US 2017/0052531 (hereinafter Minardi).

Regarding claim 8, Batchelder teaches: a method comprising:
printing a 3D part using the additive manufacturing system through steps comprising:
sending gantry commands to a gantry assembly that moves an extruder along a toolpath according to a shape of the 3D part (Fig. 1, [0042], [0043] - - gantry assembly moves in x, y, z axis);
sending extruder speed command signals to the extruder to cause the extruder to extrude material as the extruder moves along the toolpath (Fig. 1, [0043] - - print head is an extruder, print head is movable along tool path);
sensing a sequence of pressure values in the extruder and for each sensed pressure value ([0084] - - sensor to measure the pressure at nozzle), determining whether the sensed pressure value differs enough from a corresponding predicted pressure value in the sequence of predicted pressure values to warrant executing a response ([0136] - - process control in closed loop manner based on the measured pressure; process control is executing a response).

But Batchelder does not explicitly teach: 
initializing an additive manufacturing system by constructing a model of sensed pressures to extruder speeds;
sending extruder speed signals to the model to generate a sequence of predicted pressure values;

However, Minardi teaches:

sending extruder speed signals to the model to generate a sequence of predicted pressure values ([0054] - - determine a pressure setting based on extruder velocity);

Batchelder and Minardi are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Batchelder, and incorporating determining a pressure setting based on extruder velocity, as taught by Minardi.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve printing, as suggested by Minardi ([0051]).

Regarding claim 9, the combination of Batchelder and Minardi teaches all the limitations of the base claims as outlined above. 

Batchelder further teaches: the pressure values are sensed at a nozzle of the extruder ([0084] - - sensor to measure the pressure at nozzle).

Regarding claim 15, the combination of Batchelder and Minardi teaches all the limitations of the base claims as outlined above. 

Batchelder further teaches: when the sensed pressure value differs enough from the corresponding predicted pressure value in the sequence of predicted pressure values to warrant executing a response, sending a response to a print manager to adjust printing of the part ([0136] - - process control in closed loop manner based on the measured pressure; the controller may adjust feed rate of filament or temperature; the controller is a print manager, adjusting feed rate is adjusting printing).

Regarding claim 16, the combination of Batchelder and Minardi teaches all the limitations of the base claims as outlined above. 

Batchelder further teaches: the response comprises using a difference between the predicted pressure value and the sensed pressure value as feedback to adjust the extruder speed command signals ([0136] - - process control in closed loop manner based on the measured pressure; use the measured pressure to provide flow control feedback).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. US 2015/0097307 (hereinafter Batchelder) in view of Minardi et al. US 2017/0052531 (hereinafter Minardi) and further in view of Danforth et al. US 5,900,207 (hereinafter Danforth).

Regarding claim 12, the combination of Batchelder and Minardi teaches all the limitations of the base claims as outlined above. 

But the combination of Batchelder and Minardi does not explicitly teach: a near-net shape or net shape part.

However, Danforth teaches: a net shape part (C1, L22 - - net-shape ceramic components)

Batchelder, Minardi and Danforth are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of Batchelder and Minardi, and incorporating a net shape part, as taught by Danforth.  

One of ordinary skill in the art would have been motivated to do this modification in order to reduce manufacturing cost, as suggested by Danforth (C1, L34-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116